Citation Nr: 0906976	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-06 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of right 
(major) fifth metacarpal currently evaluated as 0 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from May 1978 
to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
May 2006.  A statement of the case was issued in February 
2007, and a substantive appeal was received in April 2007. 

On a substantive appeal received in April 2007, a request was 
made for a Board hearing at the RO.  Altogether in statements 
received in July 2007 from the Veteran and his 
representative, requests were made for either a video 
conference hearing or a hearing before the Board at the RO 
(Travel Board).  A video conference hearing was scheduled for 
November 2007, however, the Veteran failed to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of right (major) 
fifth metacarpal warrants a higher disability rating. 

When the Veteran was afforded a VA examination in August 
2005, he said that he was scheduled to have surgery on his 
hand in August 2005.  Additionally, an undated letter from 
the VA Eastern Colorado Health Care System showed that the 
Veteran's activities were restricted.  It was noted that the 
Veteran would be incapacitated from June 2005 to December 
2005 because of right hand osteoarthritis and surgery in 
August 2005.  Other than the August 2005 VA examination, the 
Colorado VA treatment records that are associated with the 
Veteran's claims file are from April 1992 to February 2005, 
April 2005 to July 2005, and August 2006 to May 2007.  
Accordingly, the RO should obtain the missing records in 
order to fulfill the VA's duty to assist the Veteran.  This 
is particularly so in view of the fact that these are records 
in the custody of the federal government and thus are 
constructively part of the record on appeal.  38 U.S.C.A. 
§ 5103A(b).       

Further, in a statement received in March 2007, the Veteran 
indicated that his disability had worsened since the August 
2005 VA examination.  The Board notes that in light of the 
Veteran's assertions that his disability has undergone a 
further increase in severity since the most recent 
examination, another VA examination is appropriate.  
VAOPGCPREC 11-95 (1995).  

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim for residuals of right 
(major) fifth metacarpal that includes: 
(1) notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should take appropriate action 
to obtain VA treatment records from 
August 2005 to July 2006 from the VA 
Eastern Colorado Health Care System.  The 
Board is particularly interested in 
August 2005 treatment records that show 
the Veteran underwent surgery for right 
(major) fifth metacarpal.

3.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination to determine the current 
severity of residuals of right (major) 
fifth metacarpal.  The claims folder must 
be made available to the examiner and 
reviewed in conjunction with the 
examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  

Examination findings should be clearly 
reported to allow for application of VA's 
rating criteria for residuals of right 
(major) fifth metacarpal.  The examiner 
should also report whether there is 
degenerative arthritis established by x-
ray findings.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


